            Case 20-01046-JMM                          Doc 2          Filed 12/08/20 Entered 12/08/20 18:38:17                     Desc Main
                                                                     Document      Page 1 of 12
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Idaho
 In re       Meridian Pediatrics, P.C.                                                                        Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $        Hourly fees - see
                                                                                                                           attached
                                                                                                                 engagement letter.
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $                       TBD

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See attached engagement letter.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               See attached engagement letter.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.


     Date                                                                       Matthew T. Christensen 7213
                                                                                Signature of Attorney
                                                                                ANGSTMAN JOHNSON
                                                                                199 N. Capitol Blvd, Ste 200
                                                                                Boise, ID 83702
                                                                                208-384-8588 Fax: 208-629-2157
                                                                                info@angstman.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 20-01046-JMM          Doc 2     Filed 12/08/20 Entered 12/08/20 18:38:17           Desc Main
                                    Document      Page 2 of 12


                                                                             MATTHEW T. CHRISTENSEN
                                                                                 MTC@ANGSTMAN.COM




                                         November 25, 2020


ENGAGEMENT LETTER

VIA EMAIL (angel@zieba.org)

Meridian Pediatrics, P.C.
c/o Dr. Angela Zieba
3653 N. Locust Grove Rd.
Meridian, ID 83646

        RE:     Chapter 11 Bankruptcy

Dear Dr. Zieba:

        By this letter I am confirming the terms of your retention of my firm for purposes of filing
a Chapter 11 bankruptcy petition on behalf of Meridian Pediatrics. I am the responsible attorney
for this matter. However, I may delegate or share this responsibility with other attorneys in my
firm. I will endeavor to keep you reasonably advised of the participation by other attorneys in my
firm.

        You hereby retain and employ Angstman Johnson, PLLC to represent you in a case to be
initiated under Chapter 11 of the Bankruptcy Code. We anticipate this being a Subchapter V
Chapter 11 case.

        The legal services to be rendered are as follows:

                (1)     Preparation and filing of a petition, Schedules, Statement of Financial
                        Affairs, and other related forms;

                (2)     Attendance at all meetings of creditors, hearings, pretrial conferences, and
                        trials in the case or any litigation arising in connection with the case,
                        whether in state or federal court;

                (3)     Preparation, filing, and presentation to the Bankruptcy Court of any
                        pleadings requesting relief;

                (4)     Preparation, filing, and presentation to the court of a disclosure statement
                        and plan or arrangement under Chapter 11 of the Bankruptcy Code;


199 N. Capitol Blvd. | Ste 200 | Boise, ID 83702                                   T | 208-384-8588
www.angstman.com                                                                   F | 208-629-2157
Case 20-01046-JMM          Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17              Desc Main
                                   Document      Page 3 of 12



               (5)     Review of claims made by creditors or interested parties, preparation, and
                       prosecution of any objections to claims as appropriate;

               (6)     Preparation, filing, and presentation to the court of all applications to
                       employ and compensate professionals in the Chapter 11 proceeding; and

               (7)     Preparation and presentation of a final accounting and motion for final
                       decree closing the bankruptcy case.

       It is possible that the U.S. Trustee, or any creditor, may file a motion seeking dismissal of
your case. If that happens, we will appear on your behalf at that hearing. However, there is no
way, because of the new and undecided state of certain parts of the Bankruptcy Code, that we can
promise you that the outcome of such a hearing will be in your favor, although we will use every
reasonable argument and evidence to obtain that result.

        In consideration of the legal services to be rendered to the undersigned by Angstman
Johnson, PLLC, you agree to pay to Angstman Johnson, PLLC on or before the date a petition is
filed on behalf of the undersigned which initiates a case under the Bankruptcy Code, the sum of
$25,000.00 in cash or by certified/cashier’s check as a retainer. You understand and agree that
services rendered to you will be charged and billed at the current hourly rates depicted on Exhibit
B attached hereto. The amount paid as a retainer will be applied to all pre-petition work performed
by the firm. Any amount remaining in the retainer will be held in our client trust account to be
applied to post-petition work done in the Chapter 11 proceeding, after receiving court approval.

         You further understand that the representation described in this agreement does not in any
way guarantee or represent to you that a discharge in bankruptcy will be obtained by the company,
or that all debts from which discharge can be sought will be included in any such discharge. While
we will endeavor to obtain a discharge of the company debts, we cannot guarantee such a discharge
will be obtained.

        By signing below, you acknowledge, understand, and agree that Angstman Johnson, PLLC
will utilize its best efforts to obtain approval and confirmation of a plan or arrangement under
Chapter 11 of the Bankruptcy Code but that we make no warranty or guaranty of approval or
confirmation of such plan.

       This letter and the enclosed exhibits constitute our engagement agreement with you.
Together they establish the scope and terms of our engagement and inform you regarding our fees
and billing practices. The chapter 11 bankruptcy agreement constitutes our entire agreement
regarding the current scope of work and may be amended only by mutual agreement confirmed in
writing and confirmed by the bankruptcy court if necessary.

         If you have any questions, or do not agree to the fees or terms of representation, please
contact me at once. If you agree to these terms, please indicate your approval by signing the
acceptance form below and returning a copy to me with the retainer funds. Please also keep a copy
of this letter for your own records.

       In addition to the foregoing, because this is a filing for an entity, we will require a personal
guarantee from the company owner(s) of all fees incurred by the company related to the bankruptcy
Case 20-01046-JMM   Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17   Desc Main
                            Document      Page 4 of 12
Case 20-01046-JMM          Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17              Desc Main
                                   Document      Page 5 of 12



EXHIBIT A
                                    ANGSTMAN JOHNSON
                                   General Terms and Conditions

      Client. The terms “you” and the “client” are used interchangeably in this Engagement
Agreement; both refer to Meridian Pediatrics.

       Scope of Work. A description of the initial scope of work has been provided to you. You
may alter the scope of work or authorize additional work or new matters orally or in
writing. Unless otherwise provided and confirmed in writing, all matters will be subject to this
Engagement Agreement.

        Electronic Files. Angstman Johnson maintains client files electronically only. It is
important our clients understand that although we preserve original signatures pages or other items
required by certain laws or statutes, we do not maintain a paper file on behalf of our clients. This
means that any and all documents supplied to us by you or your agents or representatives will be
electronically scanned into our system and the original will be returned to you. In the event a
Judge or other party requires the production of an original document, you must provide that
original to the requesting party if their request falls under certain statutes or rules which your case
is governed.

       Document and Data Preservation. You shall, immediately, preserve all potentially
relevant evidence (including documents, electronic data files, photographs, or any other subject
matter) that pertains to the subject matter of the scope of work. Furthermore, you must:

       (a)     Identify all agents or employees in possession of potentially relevant evidence, and
               provide contact information so that the firm may provide written instructions to
               such individuals to preserve such information and cease all ordinary document
               destruction or computer backup overwriting;

       (b)     Meet with the attorney assigned to your matter and confer with that attorney to
               ensure that they understand all of your data retention practices and policies;

       (c)     Instruct all employees and agents to produce copies of any relevant active files and
               make sure that all backup media is safely stored; and

       (d)     Periodically monitor document and data preservation, and coordinate with the
               attorney assigned to your matter to ensure that all data and evidence is safely
               preserved.

        Billing Procedures. The firm typically provides monthly billing statements by regular
mail. Billing statements are broken out by matter and are sent to the person and address identified
for the particular matter. Please advise us if you would like the matters to be organized differently
or if you wish for the statements to be directed to a different person.

        Late Fees. The amounts shown on the firm’s statements are payable within thirty (30)
days after court approval of the payment of the fee. Statements that are not paid within thirty days


                                                –1–
Case 20-01046-JMM         Doc 2     Filed 12/08/20 Entered 12/08/20 18:38:17              Desc Main
                                   Document      Page 6 of 12



(30) will be assessed a late payment charge at the rate of one and one-half percent per month (18.0
% per annum) on the unpaid balance.

        Billing Questions. The firm will be pleased to answer any questions you have about
billing. If you have concerns about any portion of a bill, please raise them promptly. We expect
you to pay without delay all but the disputed or questioned portion of the bill. The firm’s
acceptance of partial payment does not constitute an accord and satisfaction. Any concerns or
disputes about billing should be addressed promptly by both the client and the firm. If the dispute
cannot be resolved, either client or the firm is free to terminate the representation, while the other
party retains all rights and remedies.

        Fees. Unless otherwise agreed, the firm calculates fees based upon the hourly rates of the
attorneys, paralegals, and other timekeepers who perform professional services for the client. In
special circumstances, the firm may negotiate a fixed fee agreement for specific projects. This is
not the case here, unless a separate written agreement to that effect has been provided. Billing
rates for attorneys and other timekeepers expected to be working with the client are provided in
the accompanying Fee and Cost Schedule (Exhibit C). Fees for other attorneys and staff are
available upon request. Billing rates are subject to adjustment. Any adjustment in the hourly rate
or the addition of other timekeepers not listed on the attached Fee and Cost Schedule will be
reflected in the monthly billing statements presented to the client.

        Billable Time. The client will be charged for all time spent by timekeepers performing
work reasonable and appropriate for your representation. This includes attorneys, paralegals and
legal analysis and research, review and drafting of documents, telephone calls, correspondence,
meetings, responding to client inquiries, site visits, data gathering and preparation, outlining and
budget development, strategy development, task coordination, drafting and negotiation of
agreements, lobbying, presentations, and travel.

        Billable Costs. The client will be billed for all costs appropriately incurred on behalf of
the client. This may include postage, long distance telephone, photocopying, messenger service,
electronic research fees (such as Westlaw or Lexis), staff overtime on specific rush projects, filing
fees, and travel costs including meals and mileage. If extraordinary costs are expected to be
incurred, the client will be advised in advance and may be asked to make advance payment.

       Nonbillable Time and Costs. The firm does not bill the client for routine secretarial costs,
word processing or internet connections.

       Estimates. For most matters, it is difficult to predict the amount of time that will be
required, particularly where legal research, negotiation or litigation are involved. Therefore any
estimates of fees or costs provided to the client are not guarantees or caps on the fees that may be
incurred, unless expressly provided in writing.

        Retention of Experts and Other Professionals. From time to time, it may be necessary
to retain experts, consultants, mediators or other professionals outside of this firm in connection
with our representation of you. Ordinarily, such professionals will submit their bills directly to
you, and you will be solely responsible for paying their fees and costs. In some instances it may
be advantageous for the professionals to be retained directly by this firm. The firm agrees to add
no administrative or overhead charge to fees or costs billed by the consultant or other


                                                –2–
Case 20-01046-JMM         Doc 2     Filed 12/08/20 Entered 12/08/20 18:38:17             Desc Main
                                   Document      Page 7 of 12



professional. In the event that this firm pays their fees and costs, you will be responsible to
promptly reimburse the firm therefore. If the fees are expected to be substantial, you may be asked
to provide advance funding. Whatever the arrangement, we will always obtain your approval
before retaining any professional outside this firm. In the bankruptcy context, the retention and
compensation of experts and other professionals is upon the approval of the bankruptcy judge and
will not be done without the judge’s approval.

        Confidentiality. The firm is obligated to protect the client’s secrets and confidences, as
provided in the Idaho Rules of Professional Conduct. This obligation continues after the firm’s
representation is terminated. In special cases, confidentiality may be addressed in a separate
written agreement. If you have provided an email address to my firm, you acknowledge that the
email that was provided to us is secure, the account belongs to you, and there will not be a waiver
of the attorney client privilege and/or breach of the duty of confidentiality if my firm sends
documents and/or correspondence to that account.

        Work Product. The client is entitled to copies of all work product developed by the firm
on the client’s behalf. However, the firm may withhold work product if the client has failed to pay
fees and costs properly charged to the client.

       File Retention. The firm generally does not keep paper files; however the firm does
maintain and electronic document database for each case. Your are advise that you should keep
copies of any and all documents regarding your case in a safe place.

        Termination by Client. The client may terminate its relationship with the firm
unilaterally at any time upon written notice to the firm. Termination shall not affect the client’s
obligation to pay for services rendered. This includes fixed fees (if any), fees and costs associated
with the provision of services prior to termination, and fees and costs necessarily incurred by the
firm in order to wind down or hand over the work.

        Suspension of Work. The client’s failure to timely pay bills may result in immediate
suspension of services being provided by the firm. Suspension will not occur without prior notice
to the client and an opportunity to cure.

        Withdrawal by Firm. The firm reserves the right to withdraw from its representation with
the client’s consent or for good cause. Good cause may include the client’s failure to honor the
terms of the Engagement Agreement, the client’s failure to pay amounts billed in a timely manner,
the client’s failure to cooperate or follow the firm’s advice on a material matter, or any fact or
circumstance that would, in the firm’s view, impair an effective attorney-client relationship or
would render the firm’s continuing representation unlawful or unethical. If the firm withdraws,
the client will take all steps necessary to free the firm of any obligation to perform further,
including the execution of any documents (including forms for substitution of counsel) necessary
to complete its withdrawal, and the firm will be entitled to be paid for all services rendered as well
as disbursements, costs, and other charges made or incurred on behalf of the client prior the date
of the withdrawal or necessarily incurred in the course of winding down or handing work over.




                                                –3–
Case 20-01046-JMM         Doc 2     Filed 12/08/20 Entered 12/08/20 18:38:17             Desc Main
                                   Document      Page 8 of 12



EXHIBIT B

                                  ANGSTMAN JOHNSON

                                   Retainer Fund Agreement

       All funds paid into the Retainer Fund are held by the firm but belong to the client until such
time as fees or costs are properly incurred pursuant to the Engagement Agreement. Upon
termination of the firm’s representation of the client, the client is entitled to a full refund of any
funds paid in excess of fees and costs properly incurred under this Engagement Agreement.

        The firm will maintain an accurate accounting of all funds placed into and paid out of the
Retainer Fund. The balance of the Retainer Fund will be reflected in each billing statement to the
client. Interest earned on funds maintained in the Retainer Fund are contributed to charitable
purposes in accordance with the Interest on Lawyer Trust Accounts (“IOLTA”) program of the
Idaho Bar.

        The establishment of a Retainer Fund does not constitute either an estimate of or cap on
total fees and costs.

        Fees and costs properly incurred under the Engagement Agreement will be charged against
funds remaining in the Retainer Fund. If fees and costs incurred exceed the balance of the Retainer
Fund, the client is responsible to promptly pay the balance. As new matters are opened, either the
client or the firm may request that a separate Retainer Fund be opened for each new matter. If that
is not done, the Retainer Fund will be available to pay charges associated with all open matters.

        The fact that funds in the Retainer Fund are available or have been used to pay fees and
costs incurred does not impair the client’s right to dispute any fee or cost. The firm will reimburse
the Retainer Fund (or the client) for any amount determined not to have been properly charged.
Case 20-01046-JMM        Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17            Desc Main
                                 Document      Page 9 of 12



EXHIBIT C

                                 ANGSTMAN JOHNSON

                                   Fee and Cost Schedule

                                       Professional Fees

        Billing rates for attorneys at Angstman Johnson range between $195 and $350 per
hour. Paralegal billing rates range between $60 and $130 per hour. A complete fee schedule for
all firm timekeepers is available upon request.

       The hourly fees of timekeepers currently expected to be associated with this
representation are listed below.

       T.J. Angstman                                               $350 per hour
       Wyatt B. Johnson                                            $350 per hour
       Matthew T. Christensen                                      $350 per hour
       J. Justin May                                               $350 per hour
       Michelle Points                                             $350 per hour
       Sheli Fulcher Koontz                                        $325 per hour
       Natasha N. Hazlett                                          $325 per hour
       J. Dee May                                                  $275 per hour
       Lea Kear                                                    $275 per hour
       Brian Peterson                                              $250 per hour
       Chad R. Moody                                               $215 per hour
       Nathan A. Fowler                                            $215 per hour
       Branden M. Huckstep                                         $195 per hour
       Caroline Cortens                                            $130 per hour
       Kevin Gilbert                                               $130 per hour
       Lisa Caudill                                                $130 per hour
       Melanie Anderson                                            $130 per hour
       Sheri Mitchell                                              $130 per hour
       Candice Booher                                              $130 per hour
       Megan Richmond                                              $95 per hour
       Lorena Scott                                                $95 per hour
       Amber Kaiser                                                $95 per hour
       Abigail Stephens                                            $60 per hour

       The rates quoted above are for the year 2020. Billing rates are subject to adjustment
annually. Any adjustment in the hourly rate or additional personnel will be reflected in your
monthly billing statements.
Case 20-01046-JMM        Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17            Desc Main
                                 Document     Page 10 of 12



                                                 Costs

        Costs are subject to adjustment annually. Any adjustment will be reflected in the monthly
billing statements presented to the client. The firm does not charge an overhead or administrative
fee for services contracted on a client’s behalf.

                   Photocopying                 $0.20/page all copies over 500
                   Messenger Service            On a case by case matter
                   Westlaw/Lexis                Prevailing rate
                   Long Distance Telephone      Prevailing rate
                   Overtime Staff Charges       $50.00/hour
                   Facsimile                    No Charge
Case 20-01046-JMM         Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17              Desc Main
                                  Document     Page 11 of 12



EXHIBIT D

                                  ANGSTMAN JOHNSON

                                       Conflict Agreement

        Our representation of you is governed by the Rule 1.7 of the Idaho Rules of Professional
Conduct. [1] This rule prohibits the firm from representing two clients where our representation of
one client would be directly adverse to another client unless three conditions are met: (1) the
circumstances are fully explained, (2) each client expressly waives the conflict with written
confirmation, and (3) it is reasonable for us to ask them to do so. The purpose of this Conflict
Agreement is to advise you of actual and potential conflicts and obtain your informed consent
before we undertake your representation. By agreeing to this representation, you hereby waive the
conflicts of interest described here.

                              No Direct Conflicts of Interest are Anticipated

        The firm is not aware of any direct conflicts of interest with respect to our representation
of you. By direct conflicts, we mean situations in which you and another client have directly
conflicting positions or objectives, and our representation of at least one party involves advocating
that position or pursuing that objective.




       [1]
             Rule 1.7 of the Idaho Rules of Professional Responsibility (effective July 1, 2004)
provides:

RULE 1.7: CONFLICT OF INTEREST: CURRENT CLIENTS
     (a)      Except as provided in paragraph (b), a lawyer shall not represent a client if the
     representation involves a concurrent conflict of interest. A concurrent conflict of interest
     exists if:
              (1) the representation of one client will be directly adverse to another client; or
              (2) there is a significant risk that the representation of one or more clients will be
              materially limited by the lawyer’s responsibilities to another client, a former client
              or a third person or by the personal interests of the lawyer, including family and
              domestic relationships.
     (b)      Notwithstanding the existence of a concurrent conflict of interest under paragraph
     (a), a lawyer may represent a client if:
              (1) the lawyer reasonably believes that the lawyer will be able to provide competent
              and diligent representation to each affected client;
              (2) the representation is not prohibited by law;
              (3) the representation does not involve the assertion of a claim by one client against
              another client represented by the lawyer in the same litigation or other proceeding
              before a tribunal; and
              (4) each affected client gives informed consent, confirmed in writing.


                                               –1–
Case 20-01046-JMM           Doc 2    Filed 12/08/20 Entered 12/08/20 18:38:17                Desc Main
                                    Document     Page 12 of 12



                                         Indirect Conflicts of Interest

        In addition to the direct conflicts discussed above, it is possible that the interests of yourself
and those of our other clients could be at odds on matters not directly related to our representation
of you. You should be aware that the firm’s lawyers are engaged in matters on behalf of a wide
variety of clients. This includes, among others, businesses and industries of all types, banks and
other financial institutions, business owners, venture capitalists, trusts, doctors and hospitals, trade
organizations, real estate investors and developers, professional groups, industry associations,
homeowner groups, citizen groups, user groups, policy advocacy organizations, nonprofits, and
governmental entities at all levels, as well as other public and quasi-public entities. We represent
these persons and entities in private transactions as well as matters before courts, agencies,
regulatory and governmental bodies, and state and federal legislatures. Consequently, the firm’s
lawyers are frequently engaged in a variety of public policy, regulatory, and legislative matters
with broad implications.

        It is not unlikely that we may now or in the future represent other persons or entities in
your industry or business. In some cases, this may include direct competitors of yours. It might
also include those with whom you have commercial, financial, regulatory, or other relationships.

       It is possible that something that we do on behalf of one client might have implications or
repercussions for your business. For instance, any time we help another client buy a piece of
property, that investment opportunity is not available to you. Likewise, there could be instances
in which we pursue a policy issue or legal precedent on behalf of one client that you might not
consider favorable or desirable.

       In some cases, our clients may be your business competitors or those with whom you have
commercial, financial, regulatory, or other relationships. Likewise, we represent clients that may
hold viewpoints or advocate public policy positions contrary to yours. We may also represent
governmental bodies with which you deal on other issues.

        We also represent clients that may hold viewpoints or advocate public policy positions
contrary to those of you. By agreeing to this representation, you have agreed on behalf of yourself
not to disqualify me or my firm from representing any other client on the basis that the work we
are doing for the other client is contrary to the policies, goals, or business objectives of yours so
long as the work for the other client is unrelated to the matters on which you have engaged this
firm.

                            Future Conflicts and Termination of Representation

       As stated in the Engagement Agreement, you may end our legal representation of you at
any time. However, by entering into this Engagement Agreement, you agree not to object to our
representation of other existing or future clients as disclosed and described in this Conflict
Agreement.




                                                  –2–
